Opinion by
Judge Lindsay:
A careful consideration of the provisions of the will of Alexander Pope satisfies us that the devise over to his grandchildren in case of the death of their parents was intended to pass to them the exact estate devised to those whom they might represent.
It is conceded that the testator’s children took under the will, contingent remainders in the realty involved in this litigation.
The lawful issue of such of the children of the testator as might not survive their parent were entitled to the portion the father or mother would have been entitled to if living at the death of the life tenant. The language used does not clearly define the intention of the testator but we think the most rational and reasonable conclusion to be drawn therefrom is that he intended that the issue of such of his children as might not survive their mother, should take the place of and represent their deceased parents.
■Concurring as we do in the reasoning and conclusions of the chancellor his judgment must be affirmed.